DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-14, 21-22 and 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Karnezos, discloses a package structure, comprising: a semiconductor die formed over a first side of an interconnect structure, wherein the semiconductor die has a first height; a first stacked die package structure formed over the first side of the interconnect structure, wherein the first stacked die package structure has a second height, and the second height is greater than the first height; a lid structure formed over the semiconductor die and the first stacked die package structure, wherein the lid comprises a main portion and a protruding portion extending from the main portion, and the protruding portion is directly over the semiconductor die; an underfill layer below the first stacked die package structure, and covering the sidewalls of the semiconductor die; and a package layer formed between the semiconductor die and the first stacked die package structure, wherein sidewalls of the first stacked die package structure are separated from the package layer by the underfill layer. The prior art of records, individually or in combination, do not disclose nor teach 
The prior art of record, Karnezos, discloses a package structure, comprising: a semiconductor die formed over a first side of an interconnect structure; a first stacked die package structure formed over the first side of the interconnect structure, wherein the first stacked die package structure comprises a plurality of memory dies; a second stacked die package structure formed over the first side of the interconnect structure, wherein the semiconductor die is between the first stacked die package structure and the second stacked die package structure, and the second stacked die package structure comprises a plurality of memory dies; a lid structure formed over the semiconductor die and the first stacked die package structure, wherein the lid structure has a T-shaped structure, and a bottommost surface of the lid structure is lower than a top surface of the first stacked die package structure; and an underfill layer between the semiconductor die and the first stacked die package structure, wherein the underfill layer covers sidewalls of the first stacked die, and is positioned between the semiconductor die and the interconnect structure; and a package layer formed over the underfill layer. The prior art of records, individually or in combination, do not disclose nor teach “wherein an interface is between the underfill layer and the package layer, and the interface is lower than a top surface of the semiconductor die” in combination with other limitations as recited in claim 10.
The prior art of record, Karnezos, discloses a package structure, comprising: a semiconductor die formed over a first side of an interconnect structure; a first stacked die package structure formed over the first side of the interconnect structure, wherein .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811